Citation Nr: 1639157	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right shin splints

2.  Entitlement to an initial compensable evaluation for left shin splints.

3.  Entitlement to an evaluation in excess of 30 percent for tension headaches.

4.  Entitlement to a compensable evaluation for right great ingrown toenail.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 2006 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) from August 2010 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that hearing is of record.

The Veteran filed a claim for an increased rating for her service-connected lumbar strain in September 2014.  There does not appear to be any action taken by the RO on this claim.  The issue of the Veteran's entitlement to an increased rating for her service-connected lumbar strain is therefore referred to the RO for appropriate action.     

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that in November 2015, the Veteran submitted a timely Notice of Disagreement to a December 2014 rating decision evaluating tension headaches and right great ingrown toenail, and denying service connection for PTSD.  The RO has not yet issued a Statement of the Case (SOC) with respect to any of these issues.  Under the circumstances, the proper course of action when a timely Notice of Disagreement has been filed is to remand the matter to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).   The Veteran will then have the opportunity to file a timely substantive appeal if she wishes to complete an appeal.

Regarding the claim for an initial compensable evaluation for bilateral shin splints, a remand is necessary to provide the Veteran with a new VA examination.  The Veteran was last examined in September 2012, at which time she reported no flare ups in her bilateral shin splint symptoms.  She told the examiner her shin pain was primarily limited to when she ran, and that her symptoms did not impact her work.  

During the June 2016 hearing, the Veteran testified she experiences flair ups of extreme shin pain, limiting her ability to work because she has difficulty climbing stairs or standing for long periods of time.  She also testified that she experiences bilateral ankle sprains, and she submitted private medical treatment records to this effect.  However, the record does not indicate whether such ankle sprains are the result of her bilateral shin splints. 

Where a veteran asserts that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with regard to the issues of entitlement to increased ratings for tension headaches and right great ingrown toenail, and entitlement to service connection for PTSD.  All appropriate appellant procedures should then be followed, and the appellant must be advised of her right to complete her appeal of any issues by filing a timely substantive appeal following the issuance of a statement of the case.  If a timely substantive appeal is not filed, the matter should be closed by the RO. 

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected bilateral shin splints, for purposes of rating the disability under the schedule for rating disabilities, to include whether the Veteran's bilateral ankle sprains are a manifestation of her shin splints. 

The examiner should specifically address whether the Veteran's bilateral shin splints manifest in nonunion of the tibia and fibula with loose motion requiring brace, or, malunion of the tibia and fibula with either marked, moderate, or slight knee or ankle disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

